DETAILED ACTION
Applicants’ arguments, filed 23 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-9, 14-20, 23-24, 26, 28, 30-34, 37, 39-41, 43-44, 49, 52-56, and 58-59 are pending.
Claims 44 and 49 are withdrawn from consideration.
Claims 1-4, 6-9, 14-20, 23-24, 26, 28, 30-34, 37, 39-41, 43, 52-56, and 58-59 are subject to substantive examination.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 14-20, 23-24, 26, 31, 33-34, 37, 39-41, 43, 52-55, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barichello et al. (Drug Development and Industrial Pharmacy, Vol. 25(4), 1999, pages 471-476) in view of Shen et al. (US 2011/0306539 A1) and Panagiotou et al. (US 2009/0269250 A1).
Barichello et al. (hereafter referred to as Barichello) is drawn to encapsulation of hydrophilic or lipophilic drugs in PLGA nanoparticles, as of Barichello, page 471, title 

The PLGA nanoparticles were prepared by a precipitation–solvent evaporation method similar to that employed by Fessi et al. (8). Briefly, 75 mg of PLGA and 2.5 mg of a drug were dissolved or suspended (vancomycin and insulin) [other drugs, including hydrophobic drugs, are taught elsewhere in the document] in 5 ml of acetone. This organic phase was poured into 15 ml of water containing 75 mg of Pluronic F-68 with moderate stirring at room temperature. Nanoparticles were immediately formed, and acetone was then removed from the colloidal suspension by rotoevaporation under reduced pressure.

As to the required pharmaceutically active compound of claim 1, vancomycin and/or insulin are understood to read on this requirement.
As to the required stabilizing agent of claim 1, PLGA is the polymer poly(lactic-co-glycolic acid) and is understood to read on this requirement.
As to the required first solvent of claim 1, acetone, as used in the above-reproduced example of Barichello, is understood to read on this requirement.
As to the required second solvent of claim 1, water, as used in the above-reproduced example of Barichello, is understood to read on this requirement. As best understood by the examiner, the entire process of Barichello is understood to be a co-precipitation process. As best understood by the examiner, Barichello teaches an amorphous dispersion. This is because the “nanoprecipitation” method taught by Barichello is understood to form a precipitation, which, in contrast to a nanocrystal, is amorphous.
Barichello does not teach micro-reaction.

It would have been prima facie obvious for one of ordinary skill in the art to have used the reactor of Shen to have mixed the reactants of Barichello. Barichello teaches a reaction scheme for making particles for drug delivery, but does not teach a reactor carry out this reaction. As the reactor of Shen appears to be useful for making particles for drug delivery, the skilled artisan would have been motivated to have used the reactor of Shen to have predictably made the particles of Barichello with a reasonable expectation of success.
Neither Barichello nor Shen teach the required pressure.
Panagiotou et al. (hereafter referred to as Panagiotou) is drawn to apparatus for nanoparticle generation using microreactor technology, having the following structure, as of Panagiotou, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image1.png
    327
    577
    media_image1.png
    Greyscale

The method of Panagiotou utilizes a solvent and antisolvent stream, and optionally a surfactant, as of Panagiotou, paragraph 0081. The method of Panagiotou appears to be continuous, as of claim 25 of Panagiotou. The examiner also notes that the maximum pressure of 40,000 psi taught by Panagiotou in the above reproduced figure is understood to be about 2758 bar.
Panagiotou appears to differ from the claimed invention because the particles produced by Panagiotou are crystalline rather than amorphous.
It would have been prima facie obvious for one of ordinary skill in the art to have varied the pressure in Shen to have been in the range taught by Panagiotou. Shen is drawn to a method of mixing ingredients, and appears to teach that the pressure may be varied, as of paragraph 0123 of Shen. Panagiotou teaches pressures that may be used for mixing ingredients, as of Panagiotou, above-reproduced figure. As such, the skilled artisan would have been motivated to have varied the pressure in the method of Shen in the manner taught by Panagiotou in order to have predictably mixed the ingredients in Shen with a reasonable expectation of success.


    PNG
    media_image2.png
    530
    684
    media_image2.png
    Greyscale

As to claim 1, the claim requires an amorphous particle. Shen teaches this as of at least paragraph 0017.
As to claim 1, Shen teaches a pipe diameter of 0.01 mm to 5.0 mm (10 µm to 5000 µm), as of Shen, paragraph 0140. This overlaps with the claimed diameter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 2, Barichello combines the PLGA and drug in acetone prior to mixing with water, as of the above-reproduced paragraph of Barichello.

As to claim 4, the acetone dissolved PLGA is combined with water, as of Barichello, above-reproduced paragraph.
As to claim 6, the skilled artisan would have expected that when placed in a microfluidizer, the acetone dissolved PLGA would have formed one stream.
As to claim 7, this is an independent claim that recites essentially the same thing as claim 1 with the exception that the stabilizing agent is dissolved in the second solvent (water) rather than the first solvent. This is taught by Barichello, as Barichello teaches Pluronic F68 dissolved in water, and Pluronic F68 reads on a stabilizing agent.
As to claim 8, Shen teaches a drying step as of part (c) of the abstract and paragraph 0151.
As to claim 9, Shen teaches spray drying in paragraph 0163.
As to claim 14, in the method of Barichello, Barichello appears to teach 75 mg of PLGA (one stabilizer), 75 mg of Pluronic F-68 (another stabilizer), and 2.5 mg of drug. This is over 90% stabilizer, which is greater than the claimed scope. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method of making a particle comprising a drug and stabilizer are taught by Barichello. As such, it would not have been inventive for the skilled artisan to have optimized the amounts of drug and stabilizer.

As to claims 16 and 19, Barichello teaches Pluronic F-68, as of the above-reproduced example. This is a copolymer of polyethylene oxide and polypropylene oxide. It is understood to read on the required nonionic surfactant of claim 16 and the required polyoxyethylene-polyoxypropylene copolymer of claim 19.
As to claim 16, Shen teaches non-ionic, anionic, and cationic surfactants as of paragraph 0095.
As to claim 17, Shen teaches sodium lauryl sulfate, as of Shen, paragraph 0104.
As to claim 18, Shen teaches cationic surfactants such as quaternary ammoniums in paragraph 0105.
As to claim 19, Shen teaches nonionic surfactants such as poloxamers in paragraph 0103.
As to claim 20, in the method of Barichello, the first solvent is acetone and the second solvent is water, and as such the first and second solvents are different.
As to claim 23, as explained above, in the method of Barichello, the first solvent is acetone.
As to claim 24, as explained above, the second solvent is understood to be water, which is understood to read on the required aqueous solution.
As to claim 26, Barichello teaches pH adjusting agents such as hydrochloric acid and sodium hydroxide, as of Barichello, page 472, right column, paragraph entitled “Preparation of the Nanoparticles.”

As to claim 33, Shen teaches a microfluid in paragraph 0028. As such, Shen is understood to be drawn to microfluidics.
As to claim 34, Shen teaches a reaction chamber as of paragraph 0127.
As to claim 37, Shen teaches a continuous process in paragraphs 0148 and 0150.
As to claim 39, Shen teaches continuous flow in the mixing zone as of paragraph 0144.
As to claims 40-41, Shen teaches a multiple micro-channels impinging stream mixer (MMISM) or a high gravity controlled precipitation (HGCP) reactor, as of the end of paragraph 0121. The reaction pressure is discussed in paragraphs 0124 and 0131 of Shen. This is understood to read on the additional limitations of claims 40 and 41.
As to claim 43, Shen teaches a cooling step in paragraph 0313 and 0342.
As to claim 52, the skilled artisan would have been motivated to have provided the anti-solvent in a different stream as compared with the pharmaceutical compound.
As to claim 53, Barichello teaches a particle size of 160-170 nm, as of Barichello, page 471, abstract.
As to claim 54, Barichello teaches MilliQ water, as of Barichello, page 472, right column, top paragraph.

As to claims 58-59, Pangiotiou teaches 500-40,000 psi, as of paragraph 0019 of Pangiotiou. This is equivalent to about 35 to 2757 bar, and overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claims 28, 30, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barichello et al. (Drug Development and Industrial Pharmacy, Vol. 25(4), 1999, pages 471-476) in view of Shen et al. (US 2011/0306539 A1) and Panagiotou et al. (US 2009/0269250 A1), the combination further in view of Brisander et al. (WO 2013/105895 A1).
Barichello is drawn to a process for encapsulating a drug in a PLGA nanoparticle. Shen and Panagiotou are drawn to a process for a microreaction. See the rejection above over Barichello in view of Shen and Panagiotou.
None of the above references teach nilotinib as the drug.
Brisander et al. (hereafter referred to as Brisander) is drawn to a method of making a nanoparticle of a protein kinase inhibitor, as of Brisander, title and abstract. Brisander teaches nilotinib, as of Brisander, many locations in the reference including 
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of Barichello using nilotinib to be the drug to be encapsulated. Barichello is drawn to a method of encapsulating various drugs in a nanoparticle via nanoprecipitation, wherein the drugs are as varied as to include hydrophobic drugs, hydrophilic drugs, and insulin. As the method of Barichello is useful for controlled release, the skilled artisan would have been motivated to have used the nilotinib of Brisander in the method of Barichello to have predictably encapsulated nilotinib with a reasonable expectation of success.
As to claims 28, 30, and 56, nilotinib, as of Brisander, is understood to read on the additional requirements of these claims.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barichello et al. (Drug Development and Industrial Pharmacy, Vol. 25(4), 1999, pages 471-476) in view of Shen et al. (US 2011/0306539 A1) and Panagiotou et al. (US 2009/0269250 A1), the combination further in view of Desai et al. (Journal of Controlled Release, Vol. 165, 2013, pages 62-74).
Barichello is drawn to a process for encapsulating a drug in a PLGA nanoparticle. Shen and Panagiotou are drawn to a process for a microreaction. See the rejection above over Barichello in view of Shen and Panagiotou.
Barichello does not teach a plasticizer.

Desai differs from the claimed invention because the method of Desai uses an emulsion rather than a nanoprecipitation.
It would have been prima facie obvious for one of ordinary skill in the art to have used the plasticizer of Desai in the method of Barichello. Barichello teaches PLGA particles, as of Barichello, title. Desai teaches that a plasticizer is useful with PLGA loaded with active agent because it decreases the temperature required for self-healing and promotes the loading of protein active agent in pores. As such, the skilled artisan would have been motivated to have used the plasticizer of Desai in the method of Barichello to have predictably improved self-healing with a reasonable expectation of success. Additionally, in the case wherein Barichello teaches loading of insulin, as of the abstract of Barichello, the skilled artisan would have been motivated to have used the plasticizer of Desai in the method of Barichello to have predictably improved drug load with a reasonable expectation of success. This is because Desai teaches that the plasticizer improves protein/peptide drug loading, and insulin is a protein/peptide drug.


Response to Arguments Regarding Obviousness Rejection
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 23 March 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
A) Arguments Regarding Prima Facie Case of Obviousness: In applicant’s response, page 17, applicant argues that there would have been no motivation for the skilled artisan to have carried out Barichello’s process, which entails mixing miscible solvents, with microfluidization, as of applicant’s response, page 17, bottom paragraph. In an attempt to support this position, applicant cites the examiner’s rationale that was provided in the interview summary mailed on 11 March 2021, in which the examiner verbally compared using microfluidization at high pressure to mix miscible solvents to killing a fly (i.e. a flying insect) with a machine gun. Applicant’s argument on page 18 of applicant’s response appears to be that as the skilled artisan would not have been motivated to have used a machine gun to kill a fly, the skilled artisan would similarly not have been motivated to have used microfluidization to have mixed miscible solvents.
This is not persuasive, at least because applicant appears to have misinterpreted the examiner’s analogy. The point that the examiner intended to make verbally in the interview was that the skilled artisan at the time of filing would have been aware that a machine gun could have been used to have predictably killed a fly with a reasonable expectation of success. However, the skilled artisan would also have been aware that the amount of energy and/or force provided by a machine gun is many orders of magnitude greater than the force necessary to kill a fly. As such, the skilled artisan would have considered the use of a machine gun to kill a fly to have been “overkill.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As such, although killing a fly with a machine gun may be somewhat inferior to killing a fly with a different implement, the skilled artisan would have been aware that a machine gun can be used to kill a fly, and therefore, the use of a machine gun to kill a fly would not have been patentable.
A similar rationale is relevant in regard to the claimed invention. The examiner’s position was that using microfluidization at elevated pressure to have mixed miscible solvents would have been thought of as “overkill” by one of ordinary skill in the art, much like killing a machine gun with a fly would have been thought of as overkill. This is at least because the skilled artisan would have considered simple stirring as sufficient to have mixed miscible solvents, at least as of Barichello. However, the fact that the claimed process may have been considered to have been overkill by one of ordinary skill in the art at the time of filing would not have been sufficient to have overcome the applied prima facie case of obviousness and resulted in patentable subject matter. The examiner’s rationale regarding MPEP 2123(II) and 2145(X)(D)(1), citing In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), which was applied to the 
B) Alleged Unexpected Results – Part 1: In applicant’s arguments, starting on page 18, applicant argues that data in the instant application shows that mixing via microfluidization provides an improvement over mixing without microfluidization. Applicant cites Example 5 in support of this position.
In response, the examiner reviewed Example 5. The examiner agrees that Example 5 of the instant specification shows both an inventive and comparative example. Nevertheless, based upon the examiner’s review of the example, it was unclear that the difference between the inventive and comparative example in Example 5 was that the inventive example used microfluidization and the comparative example did not use microfluidiziation.
In contrast, as best understood by the examiner, the difference between the inventive and comparative embodiment in Example 5 of the instant specification appears to be that the inventive example is “NanoAmorphous” whereas the comparative example is “MicroAmorphous” as of the instant specification on page 23 lines 19-21. There is nothing in the instant specification to indicate that the microfluidization is the cause of the difference between the NanoAmorphous and MicroAmorphous particles. The examiner further notes here that prior art reference Barichello has achieved nano-sized particles without using microfluidization. As such, Barichello appears to be closer to the desired particles than the “MicroAmorphous” comparative composition.
C) Alleged Unexpected Results – Part 2: Applicant argues that using microfluidization with the recited elevated pressure results in particles with an improved 
In this declaration, declarant compares the claimed method of producing nano-crystalline particles against a comparative method of producing nano-amorphous particles. However, upon review of the declaration, it appears that the crucial difference in process that differentiated between the formation of crystalline and amorphous particles was the drug load in the solution of drug and Eudragit (methyl methacrylate copolymer) dissolved in methanol prior to the addition of acidified deionized water as the anti-solvent. Specifically, the process to produce amorphous particles used a drug load of 20% whereas the process to produce crystalline particles used a drug load of 60%, as of Examples 1 and 2 of the declaration. In contrast, there is no evidence that the type of mixing affects the crystallinity or amorphousness of the product formed, as both Example 1 of the declaration (in which an amorphous product was formed) and Example 2 of the declaration (in which a crystalline product was formed) used high pressure microfluidization.
The examiner notes that the issue of active agent concentration in the solvent, prior to drying, appears to affect the crystallinity or amorphousness of the composition appears to have been recognized by Panagiotou. Panagiotou teaches the following, as of paragraph 0117, reproduced below.

[0117] Like precipitation, the crystallization process begins by reducing the solubility of the target species. However, relatively low degrees of super-saturation are utilized since, at high levels, the solids formed tend to be an amorphous precipitate (rather than crystalline). Control of the rate processes, as discussed above, is essential to directing the path to a desired final thermodynamic state and to achieving a desired morphology. Spontaneous formation of solids can entrap undesired species into the 

As such, use of different concentrations of materials in which the active agent is dissolved appears to be the issue which differentiates the formation of crystalline particles as compared with amorphous particles. This distinction does not appear to have been recited by instant claim 1 as the claim does not recite the chemical identity of the pharmaceutically active compound and its concentration in the recited first solvent.
Applicant’s second argument relating to the declaration relates to the issue of surface area. Applicant points to the declaration, which shows that the amorphous particles have a surface area of 81.7 m2/g whereas the crystalline particles have a surface area of 19.7 m2/g. Applicant first argues that the large surface area is attributable to the use of microfluidization at high pressure, as of applicant’s response, page 20 to paragraph. This is not persuasive because both the process for producing a crystalline particle and the process for producing an amorphous particle in the declaration use microfluidization.
Applicant then argues that the fact that the amorphous particle had a higher surface area than the crystalline particle was itself unexpected, as of applicant’s response, page 20, top paragraph. In an attempt for the examiner to determine whether the fact that an amorphous particle has a higher surface area than a crystalline particle is unexpected, the examiner conducted an additional search in which the surface areas of crystalline and amorphous particles are compared. 

Additionally, the instant claims must be commensurate in scope with the results presented for the purposes of showing unexpected results. See MPEP 716.02(d). In this case, the results presented in the declaration do not appear to be commensurate in scope with the claimed invention, at least because of the following reasons. See MPEP 716.02(d).

Secondly, it appears that the parameter that influences whether a high surface area amorphous particle or a low surface area crystalline particle is formed is the drug load of the solution formed in part (i) of claim 1, not the use of a microfluidizer under an elevated pressure to mix the solution comprising drug in solvent with an antisolvent. This is because it is this parameter that differs between the inventive example and comparative example. As this drug load is not recited by the instant claims, the results obtained by applicant do not appear to be commensurate in scope with the claimed invention.
Third, while the instant claims recite a particle size range, the size range recited by the instant claims is very broad, in that it goes from 50 nm to 10 microns, which is 10,000 nm. This is a range of over two orders of magnitude. The skilled artisan would have expected a significant difference in surface area based upon particle size, with smaller sized particles exhibiting a higher surface area, because the surface area to volume ratio would have been higher in the case of a small particle rather than a large particle. As such, there would have been no expectation that desirable results achieved for particles with a small particle size would have been applicable to a larger particle size, even if said larger particle size were still within the claimed range.



Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9, 14-20, 23-24, 26, 28, 30-34, 37, 39-41, 43, 52-56, and 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,821,375. Although the claims at of the following reasons:
The instant claims are drawn to methods of preparing particles comprising dissolving an active and a stabilizer in a solvent, adding an antisolvent, and forming particles in a micro-reactor. These can undergo spray drying and filtration, as of instant claim 9.
The conflicting claims are drawn to preparing particles of a pharmaceutical compound. This method entails preparing the active agent in a solvent, and providing an anti-solvent. These are combined in a micro-reactor. These are fed to a filtration system, a spray drier, an atomizer, and are then dried and collected. Conflicting claim 4 recites a pressure range of 1 bar (0.1 MPa) to 3500 bar (350 MPa). Conflicting claim 23 recites a particle size range of 50 nm to 10 μm.
The instant claims differ because the instant claims and conflicting claims recite different values for particle size. Instant claim 1 recites a particle size of about 10 microns to about 400 microns. In contrast, conflicting claim 23 recites a particle size range of 50 nm to 10 μm. Nevertheless, these particle size ranges appear to overlap, resulting a in a prima facie case of obviousness-type non-statutory double patenting.
The instant and conflicting claims differ because the conflicting claims recite various steps that are not recited in the instant claims, such as collecting and drying. Nevertheless, with the exception of the particle size, which is overlapping as explained above, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims. This results in a prima facie case of obviousness-type non-statutory double patenting.

Response to Arguments Regarding Double Patenting Rejection
In applicant’s response, pages 14-15, applicant argues that the double patenting rejection should be withdrawn because the instant application has an effective filing date that is earlier than that of the ‘375 patent over which the double patenting rejection has been written. 
As an initial matter, the examiner does not dispute that the instant application has an effective filing date that is earlier than that of the ‘375 patent. As best understood by the examiner, the effective filing date of the instant application is 1 August 2014, whereas the effective filing date of the ‘375 patent is 31 March 2015. Nevertheless, there is no requirement that the examiner prove that the pending application would result in a patent that appropriately has claim scope that would unjustly extend the rights granted in the ‘375 patent in order to establish a case of non-statutory double patenting. The cited portion of the MPEP does not show that it is the examiner’s burden to prove that the grant of a patent with the claims in the instant application would unjustly extend the rights granted by the ‘375 patent in order to establish a case of non-statutory double patenting. 
As best understood by the examiner, the issues surrounding a double patenting rejection relate not only to patent term, but also to the prevention of possible harassment by multiple assignees. Even if, purely en arguendo, the issue of unjustified or improper timewise extension is not applicable here, the issue of the prevention of possible harassment by multiple assignees may still be applicable if applicant were to 

The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d)  to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.

As such, the examiner takes the position that the double patenting rejection is still applicable even if applicant’s arguments about filing dates and patent term are correct.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612